DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/369,375, filed on 12/5/2016.
Response to Amendment/Claim Status
Claims 1-14 and 16-22 are currently pending. Claims 1 and 16 have been amended. No claims were cancelled; no new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7, 13-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0162391 A1-prior art of record) in view of Jianpu et al (US 2005/0218792 A1-prior art of record, hereafter Jianpu).
Re claim 1, Kim discloses in FIG. 5 (with references to FIGS. 2, 3A and 4) an organic light emitting display device, comprising:
a plurality of sub pixels (100/200/300; ¶ [0134]) including a plurality of red sub pixels (of R 300; ¶ [0064]), a plurality of green sub pixels (of G 100; ¶ [0061]), and a plurality of blue sub pixels (of B 200; ¶ [0063]),
wherein each sub pixel of the plurality of sub pixels includes an emission region (organic light emission layers of OLEDs of 100/200/300; ¶ [0061] and [0063]-[0064]) and a non-emission region (areas of spacers 43; ¶ [0135]-[0136]; and see NEAb of inserted below and Response to Arguments) surrounding the emission region,
wherein each sub pixel of the plurality of sub pixels (100/200/300) has the same size (see inserted figure below and Response to Arguments),

wherein the emission region (see EAg in inserted below and Response to Arguments) of the green sub pixels (100) extends into a portion of the non-emission region (see NEAb in inserted figure below) of the red sub pixels (300) or a portion of the non-emission region (43) of the blue sub pixels (200).

    PNG
    media_image1.png
    1013
    994
    media_image1.png
    Greyscale

For the record, the inserted figure (modified FIG. 5 of Kim) depicts sub pixels G (100)/B (200)/R (300) of equal size overlayed with emission areas EAg/EAb/EAr of Jianpu. The emission area overlays of Jianpu correspond to ~50% for EAg, ~42% for EAb, and ~23% for EAr, where the emission area (EAg) of a green sub pixel (100) extends into the non-emission region (NEAb) of an adjacent blue sub pixel (200). Also, the distance between emission areas (EAg) of  immediately adjacent green pixels (100-100) is represented by Dgg; and distance between emission areas (EAb-EAr) of  immediately adjacent non-green pixels (200-300) is represented by Dbr.
  
Kim fails to disclose wherein a luminance lifetime per unit area of the plurality of green sub pixels is lower than a luminance lifetime per unit area of the plurality of red sub pixels and the plurality of blue sub pixels, wherein a distance between immediately adjacent emission regions of the green sub pixels is less than a distance between immediately adjacent emission regions of non-green sub pixels, and wherein the area of the emission region of the red sub pixels is the smallest among all the sub pixels having the same size.

However,
Jianpu discloses in FIGS. 1, 2 and 4 an organic light emitting display device, comprising: red sub-pixels (A1; ¶ [0034]-[0035]; [0066] and [0089]), green sub-pixels (A2; ¶ [0034]-[0035]; [0066] and [0089]), and blue sub-pixels (A3; ¶ [0034]-[0035]; [0066] and [0089]),
wherein a luminance lifetime per unit area (7,352 hr/m2; ¶ [0059]-[0060] including TABLE 2) of the plurality of green sub pixels (A2) is lower (less when the sub-pixels have substantially equal sizes and areas as in FIG. 1; ¶ [0036]-[0037]) than a luminance 2 and 9,429 hr/m2; ¶ [0059]-[0060] including TABLE 2) of the plurality of red sub pixels (A1) and the plurality of blue sub pixels (A3),
wherein a distance (see Dgg in inserted figure above and Response to Arguments) between immediately adjacent emission regions (see EAg in inserted figure above) of the green sub pixels (A2) is less than (when 40% < EAg > 50%; ¶ [0059]-[0060]; [0084]-[00848] and [0096]-[0100] including TABLES 1-3) a distance (see Dbr in inserted figure above and Response to Arguments) between immediately adjacent emission regions (see EAb and EAr in inserted figure above and Response to Arguments) of non-green sub pixels (A1 and A3), and wherein the area of the emission region (EAr) of the red sub pixels (A1) is the smallest (when 23% < EAr > 40%; ¶ [0059]-[0060]; [0084]-[00848] and [0096]-[0100] including TABLES 1-3) among all the sub pixels having the same size (33% area ratio; TABLES 1-3).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim such that a luminance lifetime per unit area of the plurality of green sub pixels is lower than a luminance lifetime per unit area of the plurality of red sub pixels and the plurality of blue sub pixels for sub pixels of equal area, wherein a distance between immediately adjacent emission regions of the green sub pixels is less than a distance between immediately adjacent emission regions of non-green sub pixels, and wherein the area of the emission region of the red sub pixels is the smallest among all the sub pixels having the same size as disclosed by Jianpu through routine experimentation to determine optimum operating conditions (In Re Aller, MPEP § 2144.05) to determine pixels areas 

Re claim 2, Kim discloses the organic light emitting display device of claim 1, wherein an emission region (of OLEDs) of any one sub pixel (100 or 200 or 300) is arranged in a zigzag pattern (top two rows left-to-to right: 300-100-200-100-300-100-200) with an emission region of another sub pixel (300-100-200-100-300-100-200) that is adjacent to the any one sub pixel (300-100-200-100-300-100-200) in a transverse (left-to-right) direction.

Re claim 3, Kim discloses the organic light emitting display device of claim 1, wherein emission regions (of OLEDs) of each of the plurality of sub pixels (100/200/300) are symmetric (rectangular polygons; ¶ [0073]) with respect to two straight lines that are perpendicular to each other at a center of the emission regions (OLEDs of 100/200/300).

Re claim 4, Kim discloses the organic light emitting display device of claim 1, wherein emission regions of the green sub pixels (100) surround (see inserted FIG. 5) an emission region of the blue sub pixel (200) and an emission region of the red sub pixel (300), respectively.

Re claims 5 and 6, Kim discloses the organic light emitting display device of claim 4, wherein the emission regions of the green sub pixels are disposed to be  sub pixel to surround the emission region of the blue sub pixel (4 green sub pixels surround each blue sub pixel); and wherein the emission regions of the green sub pixels are disposed to be spaced from an outline of the emission region of the red sub pixel to surround the emission region of the red sub pixel (4 green sub pixels surround each red sub pixel).

Re claim 7, Kim discloses the organic light emitting display device of claim 1, wherein the red sub pixels, the green sub pixels, and the blue sub pixels are transversely alternately arranged (300-100-300-200-300).

Re claim 13, Kim discloses the organic light emitting display device of claim 1, wherein each of the emission regions of the plurality of sub pixels (of 100/200/300) has a symmetric polygonal shape or a symmetric circular shape (¶ [0073]).

Re claim 14, Kim discloses the organic light emitting display device of claim 1, wherein the emission region of the each sub pixel has one of a red color (300; ¶ [0072] and [0133]-[0134]), a green color (100; ¶ [0072] and [0133]-[0134]) and a blue color (200; ¶ [0072] and [0133]-[0134]), and wherein the emission region of the green sub pixels (100) intrude (overlap) into the non-emission region (spacer 43 region) of the at least one non-green sub pixel (200 or 300).

Re claim 16, Kim discloses in FIG. 5 (with references to FIGS. 2, 3A and 4) an organic light emitting display device, comprising:

wherein each sub pixel of the plurality of sub pixels includes an emission region (organic light emission layers of OLEDs of 100/200/300; ¶ [0061] and [0063]-[0064]) and a non-emission region (areas of spacers 43; ¶ [0135]-[0136]; and see NEAb of inserted figure above and Response to Arguments) surrounding the emission region,
wherein each sub pixel of the plurality of sub pixels (of 100/200/300) has the same size (see inserted figure above and Response to Arguments),
wherein the emission region (see EAg in inserted figure above and Response to Arguments) of the green sub pixels (100) extends into a portion of the non-emission region (see NEAb in inserted figure above and Response to Arguments) of the red sub pixels (300) or a portion of the non-emission region (43) of the blue sub pixels (200).

Kim fails to disclose wherein a luminance lifetime per unit area of the plurality of green sub pixels is lower than a luminance lifetime per unit area of the plurality of red sub pixels and the plurality of blue sub pixels, wherein areas of emission regions of each of the plurality of sub pixels (of G 100/B 200/R 300) are adjusted based on the 
luminance lifetime per unit area of each of the plurality of sub pixels; wherein a distance between immediately adjacent emission regions of the green sub pixels is less than a distance between immediately adjacent emission regions of non-green sub pixels, and wherein the area of the emission region of the red sub pixels is the smallest among all the sub pixels having the same size.

Jianpu discloses in FIGS. 1, 2, 3, 4 and 13 an organic light emitting display device, comprising:
a plurality of sub pixels (red, green and blue, RGB as in FIGS. 1 and 2; ¶ [0033]-[0035]; [0062] and [0066 wherein a luminance lifetime per unit area (7,352 hr/m2; ¶ [0059]-[0060] including TABLE 2) of the plurality of green sub pixels (A2) is lower (less) than a luminance lifetime per unit area (23,592 hr/m2 for red and 9,429 hr/m2 for blue; ¶ [0059]-[0060] including TABLE 2) of the plurality of red sub pixels (A1) and the plurality of blue sub pixels (A3),
wherein areas of emission regions (aspect ratios; in TABLES 1 and 2; ¶ [0059]-[0060] and [0084]-[0087]) of each of the plurality of sub pixels are adjusted based on a luminance lifetime per unit area (aperture ratios and initial luminance in TABLES 1 and 2; ¶ [0059]-[0060] and [0084]-[0087]) of each of the plurality of sub pixels (RGB),
wherein a distance (see Dgg in inserted figure above and Response to Arguments) between immediately adjacent emission regions (EAg in inserted figure above) of the green sub pixels (A2) is less than (when 40% < EAg > 50%; ¶ [0059]-[0060]; [0084]-[00848] and [0096]-[0100] including TABLES 1-3) a distance (see Dbr in inserted figure above) between immediately adjacent emission regions (see EAb and EAr in inserted figure above and Response to Arguments) of non-green sub pixels (A1 and A3), and wherein the area of the emission region (EAr) of the red sub pixels (A1) is the smallest (when 23% < EAr > 40%; ¶ [0059]-[0060]; [0084]-[00848] and [0096]-[0100] including TABLES 1-3) among all the sub pixels having the same size (33% area ratio; TABLES 1-3).
In Re Aller, MPEP § 2144.05) in order to establish estimates of luminance-reference lifetime data of the red, green and blue light emitting portions and to determine aperture ratios which yield sub pixels with substantially equal luminous lifetimes (Jianpu: Abstract; ¶ [0088] and [0160]).

Re claim 17, Kim and Jianpu and Wang disclose the organic light emitting display device of claim 16, but do not explicitly disclose the areas of the emission regions of each of the plurality of sub pixels are adjusted by substituting an acceleration factor α calculated from the following Equation 1 into the following Equation 2,
[Equation 1]
T1/T2 = (L2/L1)α
 [Equation 2]
T95 = L1_T95/(1/AR)α
where, as for Equation 1, L1 is a maximum luminance value of a certain sub pixel of which the area of the emission region is calculated, L2 is a luminance value defined as L1 x 0.3, T2 is the time to be taken until a luminance of the certain sub pixel reaches 50% 1, and T1 is the time to be taken until the luminance of the certain sub pixel emitting light with the luminance L1 reduces as much as a reduction of a luminance of a virtual sub pixel emitting light with the luminance L2 for the time T2, and as for Equation 2, T95 is the time necessary for a luminance of a reference sub pixel among the plurality of sub pixels to reduce to 95% of the initial luminance, and a target luminance lifetime value, L1--_T95 is the time to be taken until the luminance of the certain sub pixel emitting light with the luminance L1 reduces to 95% of L1, and AR is an opening ratio of the certain sub pixel, the opening ratio being a ratio of the area of the emission region of the certain sub pixel to an entire area of the certain sub pixel.
However, as discussed above for claim 15, the emission areas of each sub pixel (RGB) can be adjusted using the method of FIG. 13 such that the claim limitations of claim 16 are met through routine experimentation to determine optimum operating conditions (In Re Aller, MPEP § 2144.05).

Re claim 18, Kim and Jianpu disclose the organic light emitting display device of claim 17, wherein the luminance lifetime per unit area (Jianpu: 23,592 hour; ¶ [0059]-[0060] including Table 2) of the plurality red sub pixels is longer than the luminance lifetime per unit area (9,429 hour; ¶ [0059]-[0060] including Table 2) of the plurality of the blue sub pixels, and wherein the area (L2 x W1 as in FIG. 1 and TABLE 2) of an emission region of the plurality of green sub pixels (AR2) is the same as or larger than at least one of the area (L1 x W1 as in FIG. 1 and TABLE 2) of an emission region of the 3 x W1 as in FIG. 1 and TABLE 2) of an emission region of the plurality of the blue sub pixels (AR3).

Re claim 19, Kim and Jianpu disclose the organic light emitting display device of claim 18, but do not explicitly disclose luminance of each of the plurality of red sub pixels, the plurality of green sub pixels, and the plurality of blue sub pixels takes substantially the same time to reach 95% of the initial luminance thereof.
However, as the areas of the sub pixels are varied, the luminance lifetimes (Table 4) are with 1% (red to green and green to blue). Therefore, it would be expected that each of the red sub pixel, the green sub pixel, and the blue sub pixel takes substantially the same time to reach 95% of the initial luminance thereof since Jianpu discloses a substantially identical structure. Thus, a prima face of obviousness has been established (MPEP § 2112.01).

Re claim 20, Kim discloses the organic light emitting display device of claim 16, wherein an emission region of any one sub pixel among the plurality of sub pixels is arranged in a zigzag pattern with an emission region of another sub pixel that is adjacent to the any one sub pixel in a transverse direction, and each of the emission regions of the plurality of sub pixels is symmetric with respect to two straight lines that are perpendicular at a center of the emission regions as discussed above for the rejections of claims 3 and 4. 



Re claim 22, Kim discloses the organic light emitting display device of claim 16, each sub pixel of the plurality of sub pixels includes the emission region and a non-emission region, the emission region of the each sub pixel having one of a red color, a green color and a blue color, and the each sub pixel of the plurality of sub pixels having the same size, and wherein the emission region of a green color sub pixel intrudes into the non-emission region of the at least one non-green color sub pixel as discussed above for the rejection of claim 14.

Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jianpu as applied to claim 1 above, and further in view of Lee (US 2005/0110398 A1-prior art of record).
Re claim 8, Kim discloses the organic light emitting display device of claim 1, wherein the red sub pixels (of R 300) include a red organic light emitting layer (same as 220G and 220B; ¶ [0098]-[0099] and [0133]) having a fluorescent organic material (PPV; ¶ [0099]), wherein the green sub pixels (of G 100) include a green organic light emitting layer (220G; ¶ [0098]-[0099] and [0133]) having a fluorescent organic material (PPV; ¶ [0099]), and wherein the blue sub pixels (of B 200) include a blue organic light emitting layer (220B; ¶ [0098]-[0099] and [0133]) having a fluorescent organic material.


However, Lee discloses in FIG. 2 an organic light emitting display device, comprising: red sub pixels (R; ¶ [0028]) and blue sub pixels (B; ¶ [0028]) as at least one non-green sub pixel, and the red sub pixels (R) include a red organic light emitting layer (200R) having a phosphorescent organic material (¶ [0035] and [0040]), the green sub pixels (G) include the green organic light emitting layer (200G) having a phosphorescent organic material (¶ [0035] and [0041]), and the blue sub pixels (B) include a blue organic light emitting layer (200B) having a fluorescent organic material (PPV; ¶ [0035] and [0042]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the red organic light emitting layer and the green organic light emitting layer of Kim to both have a phosphorescent organic material with the blue organic light emitting layer having a fluorescent organic material as disclosed by Lee to form full color, long lifetime efficient displays (Lee; Title and ¶ [0038]-[0039]).

Re claim 9, Kim discloses the organic light emitting display device of claim 8, 
but fails to disclose wherein each of the areas of the emission regions of the green sub pixels (of G 100) is larger than each of the areas of the emission regions of the blue 

However, Jianpu discloses in FIGS. 2 and 3 each area (L2 x W1 in FIG. 2) of emission regions (320) of green sub pixels (AR2) is larger than each area (L3 x W1 in FIG. 2) of emission regions (330) of blue sub pixels (AR3), and each area of the emission regions (330) of the blue sub pixels (AR3) is larger than each area (L1 x W1 in FIG. 2) of emission regions (310) of red sub pixels (AR1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure each of the areas of the emission regions of the green sub pixels larger than each of the areas of the emission regions of the blue sub pixels, and each of the areas of the emission regions of the blue sub pixels larger than each of the areas of the emission regions of the red sub pixels as disclosed by Jianpu to yield sub pixels with substantially equal luminous lifetimes (Jianpu; ¶ [0061] and [0084]-[0087] including TABLE 3).

Re claim 10, Kim discloses the organic light emitting display device of claim 9, but fails to disclose wherein an opening ratio of the green sub pixels (of G 100) is about two times an opening ratio of the red sub pixels (of R 300), and wherein an opening ratio of the blue sub pixels (of B 200) is about one and a half times the opening ratio of the red sub pixels.


Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure an opening ratio of the green sub pixels to be about two times an opening ratio of the red sub pixels, and an opening ratio of the blue sub pixels to about one and a half times an opening ratio of the red sub pixels through routine experimentation to determine optimum operating conditions (In Re Aller, MPEP § 2144.05) to yield sub pixels with substantially equal luminous lifetimes (Jianpu; ¶ [0061] and [0084]-[0087] including TABLE 3).

Re claim 11, Kim discloses the organic light emitting display device of claim 8, but fails to disclose fails to disclose each of the areas of the emission regions of the green sub pixels (of G 100) is larger than each of the areas of the emission regions of the red sub pixels (of R 300), and each of the areas of the emission regions of the red sub pixels is larger than each of the areas of the emission regions of the blue sub pixels (of B 200).
However, Jianpu satisfies these limitations as discussed above for claim 9 in this case where the sizes of the red pixel and the blue pixel are switched (¶ [0074]). Thus, further forming devices as discussed above for claim 9.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jianpu and Lee as applied to claim 8 above, and further in view of Im et al (US 2014/0306198 A1-prior art of record, hereafter Im).
Re claim 12, Kim and Jianpu and Wang and Lee discloses the organic light emitting display device of claim 8, but fails to disclose each of the areas of the emission regions of the green sub pixels (of G 100) is the same as each of the areas of the emission regions of the blue sub pixels (of B 200), and each of the areas of the emission regions of the blue sub pixels is larger than each of the areas of the emission regions of the red sub pixels (of R 300).
However, 
Im discloses in FIGS. 1 and 2an organic light emitting display device, comprising: each area of emission regions of first sub pixels (P1; ¶ [0086]) is the same (¶ [0090]) as each area of emission regions of second sub pixels (P3; ¶ [0090]), and each area of the emission regions of the second sub pixels (P3) is larger than each area of emission regions of third sub pixels (P2; ¶ [0086] and [0090]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the emission areas of the first, second and third subpixels of Kim and Jianpu and Lee such that each of the areas of the emission regions of the green sub pixels is the same as each of the areas of the emission regions of the blue sub pixels, and each of the areas of the emission regions of the blue sub pixels is larger than each of the areas of the emission regions of the red sub pixels by combining the disclosures of Jianpu and Im to provide high resolution displays as emission areas vary (Im; ¶ [0006]-[0009]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, for the record, the current amendments to claims 1 and 16 now rely on prior art of record to Kim in view of Jianpu. Kim discloses R/G/B sub-pixels of equal size and emission areas of equal size, as well as the emission areas being of different sizes. The layout of the pixel pattern of Kim is such that the emission area of the green pixel overlaps with non-emission areas of both the blue and red sub-pixels. It is noted that determination (e.g. location and/or shape) of the non-emission areas of the instant application is arbitrary.
Therefore, the examiner interprets the non-emission area of the blue sub-pixel to extend beyond its emission area to at least the outer edge of the red sub-pixel. Such definition shows the overlap of the emission area of the green sub-pixel extending into the non-emission area of the blue sub-pixel. 

The prior art to Jianpu is concerned with adjusting emission areas of the R/G/B pixels such that they have uniform lifetimes, as opposed to extreme differences in the lifetimes of the pixels when the emission areas are of equal size. The combination of the Kim and Jianpu is represented by the inserted figure above (modified FIG. 5 of Kim), where the pixels have equal sizes and the emission regions are of different size. Such a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892